Title: To George Washington from Richard Sill, 14 January 1783
From: Sill, Richard
To: Washington, George


                        
                            Sir
                            Albany January 14th 1783
                        
                        Major General Lord Stirling took his leave of this world at 6 oclock this morning. Lady Stirling and Lady
                            Caty are in the deepest distress. It would no doubt be more agreable to his friends could he be interred with the honors
                            due to his rank but the distance of the Troops from this place will render it impossible to pay so small a tribute to his
                            memory. A Subalterns party which has been stationed in Town as a Guard (being the only Troops in the City) will be ordered
                            to attend on the occasion. It is not as yet determin’d on what day the funeral will be attended, under the hope of Coll
                            Duers arrival it is probable it will be posponed a day or two. I have the honor to be with the greatest Esteem and Respect
                            Your Excellencys Most Obedient Servant
                        
                            Richard Sill
                        
                        
                            P.S. His Lordships funeral is to be on Thursday the 16th.
                        
                    